UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6368


TERRELL L. TENSLEY,

                      Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00347-RAJ-FBS)


Submitted:   June 16, 2011                   Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrell L. Tensley, Appellant Pro Se. Josephine Frances Whalen,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terrell        L.    Tensley      seeks       to    appeal          the     district

court’s    order       accepting      the      recommendation           of    the       magistrate

judge     and    denying         relief   on     his       28    U.S.C.       §    2254      (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a       substantial      showing         of     the       denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Tensley has not made the requisite showing.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate       of     appealability,          and       dismiss      the       appeal.         We

dispense        with     oral      argument      because         the     facts       and      legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3